PER CURIAM:
In view of this Court’s ruling in a companion case, Coca-Cola Bottling Co., Consolidated v. International Brotherhood of Teamsters, Chauffeurs, Warehouseman & Helpers Local 991, No. 06-11338, — Fed.Appx. -, 2006 WL 3626955 (11th Cir.2006), wherein the merits involved in this case were considered, we VACATE the judgment of the District Court, and REMAND this case (involving only the issue of attorneys fees) to the District Court for reconsideration in light of our decision in No. 06-11338.
VACATED and REMANDED.